                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LEONDRE C. WOODSON,                                   )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 1:19-cv-02064-SEB-DLP
                                                      )
WENDY KNIGHT,                                         )
                                                      )
                              Respondent.             )

                      Order Denying Petition for Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Leondre Woodson petitions for a writ of habeas corpus challenging

a prison disciplinary sanction imposed in the disciplinary case number ISF 18-12-0302. For the

reasons explained in this Order, Mr. Woodson’s petition is DENIED.

   A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: (1) the issuance of at least 24 hours advance written

notice of the charge; (2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; (3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and (4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
      B. The Disciplinary Proceeding

         On December 20, 2018, Indiana Department of Correction (“IDOC”) Investigation and

Intelligence Officer R. Evans wrote a Report of Conduct charging Mr. Woodson with conspiracy

to traffic a controlled substance, a violation of the IDOC Adult Disciplinary Code A-111/113.

Dkt. 7-1. The Report of Conduct States:

         The office of Investigations and Intelligence obtained actionable intelligence that
         visitor Christa Cate would attempt to traffic with offender Brian Lusk #166574.
         The trafficking even[t] would occur during a visit on 11/25/18. OII Investigators
         intercepted the visitor Christa Cate upon entry into the facility. 3 small packages
         wrapped in black electrical tape were recovered from Christa Cate. Based on
         information obtained during the investigation it was determined that Christa Cate
         would pass the contraband to offender Lusk during the visit. The investigation also
         determined that the contraband that was supplied to Christa Cate was arraigned (sic)
         by Offender Leondre Woodson #158923. Offender Woodson made arraignments
         (sic) for his girlfriend Carolyn Sweezer to deliver contraband to Christa Cate. The
         contraband confiscated field tested positive for Heroin.

         Id.

         Mr. Woodson was notified of this charge on January 3, 2019, when he received a copy of

the Screening Report and pleaded not guilty. Dkt. 7-2. He asked to call Mr. Lusk as a witness and

requested a copy of the Report of Investigation (“ROI”) and answers to the following questions:

         1. How any and all information in the conduct report was obtained; audio recordings;

               video surveillance, offender statements, staff statements, visitor statements, etc.

         2. How did I conspire with specifically Brian Lusk #166574 to traffick?

         3. How/when did I give orders to Carolyn Sweezer to supply Christa Cate with

               contraband?

         4. How and what arrangements did I make for contraband to be supplied to Christa Cate

               and/or trafficked into the prison?

Id.



                                                     2
          In lieu of live testimony, Mr. Lusk provided the following written statement: “Woodson

had nothing to do with my situation. I did it on my own. I don’t know why he was implicated in

this with me but on his behalf it is unfair and unjust and he shouldn’t be found guilty of this write-

up.” Dkt. 7-5.

          Mr. Woodson was not permitted to review the ROI because it was confidential, but a copy

was provided to the hearing officer. Id. A copy was also filed as a confidential ex parte exhibit in

this Court. Dkt. 8. The first half of the ROI is reproduced in the Report of Conduct verbatim. Id.;

Dkt. 7-1. The second half provides details about how the officers discovered the conspiracy to

bring heroin into the facility and additional information linking Mr. Woodson to that conspiracy.

Dkt. 8.

          A disciplinary hearing was held on January 10, 2019. Dkt. 7-4 at 1. Mr. Woodson told the

hearing officer in a written statement that he was not knowingly involved in the conspiracy and

had unwittingly allowed Mr. Lusk to use his phone line to make three-way calls with his family

and friends. Dkt. Id. at 2. The hearing officer considered Mr. Woodson’s statement, the Report of

Conduct, and the ROI and found him guilty. Id. at 1. He received a 180-day deprivation of earned

credit time and a demotion in credit class. Id.

          Mr. Woodson appealed his conviction to the Facility Head and the IDOC Final Reviewing

Authority. Dkt. 7-6 and 7-7. These appeals were denied. Id. Mr. Woodson then brought this

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

   C. Analysis

          Mr. Woodson’s petition lists two grounds for relief, which the Court restates as: (1) he was

denied the right to present exculpatory evidence when he was denied a copy of the ROI and




                                                   3
answers to his four questions; and (2) the Report of Disciplinary Hearing was not signed by the

superintendent.

       1. The Right to Present Exculpatory Evidence

        Prisoners have a limited right to present witnesses and evidence in their defense, consistent

with correctional goals and safety. Wolff, 418 U.S. at 566. Due process only requires access to

witnesses and evidence that are exculpatory. Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th

Cir. 1992). “Exculpatory” in this context means evidence that “directly undermines the reliability

of the evidence in the record pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717,

720 (7th Cir. 2011). Prison officials are not “required to allow the presentation of evidence that

could threaten institutional safety or correctional goals” Scruggs, 485 F.3d at 940.

       Prison officials did not violate Mr. Woodson’s right to present exculpatory evidence by

denying his request for a copy of the confidential ROI. The Court has reviewed the ROI ex parte

and determined that it is not exculpatory. To the contrary, it provides additional evidence linking

Mr. Woodson to the conspiracy. The ROI therefore does not implicate Mr. Woodson’s right to

exculpatory evidence.

       Regarding the list of questions Mr. Woodson wanted to ask the hearing officer, prison

officials were not required to provide him with this information because they had legitimate

security reasons for withholding their methods of investigation. Furthermore, it is well-established

that prisoners do not have the right to confront and cross-examine witnesses at a prison disciplinary

hearing. See Wolff, 418 U.S. at 567-68; Baxter v. Palmigiano, 425 U.S. 308, 322 (1976) (prison

officials do not need to justify denying a prisoner’s request to confront and cross examine

witnesses). Finally, the answers to Mr. Woodson’s questions would not have led to exculpatory

evidence. Mr. Woodson’s request for relief on this ground is denied.



                                                 4
       2. The Superintendent’s Signature

       Mr. Woodson argues that his due process rights were violated because the Report of

Disciplinary Hearing was not signed by the superintendent of his facility, as required by IDOC

policy. A violation of IDOC policy during a disciplinary proceeding is not a basis for habeas relief

unless it overlaps with one of the due process rights outlined in Wolff and Hill. See Keller v.

Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (rejecting challenges to prison disciplinary

proceeding because the petitioner challenged alleged departures from procedures outlined in the

prison handbook that had no bearing on his right to due process).

       Due process does not require that the hearing officer’s written statement be signed by the

superintendent of the inmate’s facility, and Mr. Woodson’s request for relief on this ground is

denied.

   D. Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.

Accordingly, the petition for a writ of habeas corpus must be denied and the action dismissed.

       IT IS SO ORDERED.



       Date:
                 03/18/2020                             _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana




                                                  5
Distribution:

LEONDRE C. WOODSON
158923
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Abigail Recker
INDIANA ATTORNEY GENERAL
abigail.recker@atg.in.gov




                                 6
